Title: To George Washington from James McHenry, 18 May 1788
From: McHenry, James
To: Washington, George

 

Dear General.
Baltimore 18 May 1788.

It has not been in my power to acknowlege the receipt of your letters of the 27 Ulto and the 8 inst. before to-day.
Immediately on my return from Annapolis I sent the peas by Capn Mann with orders, if the wind would admit, to drop them at Mount Vernon, otherwise, to leave them with Col. Hoe; so that I expect they will have reached you long before this comes to hand.
Campion for some time taught fencing—he then tried the billiard table, and within these few days past has decamped (I am told) to New York. I understand he has cheated as many as would trust him.
You will have concluded from the address of our minority that the convention were a little embarassed on the subject of amendments. A very good friend of yours for whom I have the greatest respect brought us into the difficulty, and we were obliged to leave him to get out of it. The amendments were intended to injure the cause of federalism in your State, and had we agreed to them they were well calculated to effect it. With the greatest regard and affection I am Dr General your

James McHenry

